Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00575-CV

                                 Charles Victor WILLIAMS,
                                          Appellant

                                               v.

                               Scott STILES and Martha Stiles,
                                         Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                          Honorable Richard Price, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. In light of our disposition of this appeal, appellees’ “Motion to Waive Appellant’s
Complaints due to Inadequate Briefing” is MOOT. It is ORDERED that no costs be assessed
against appellant in relation to his appeal because he is indigent.

       SIGNED March 18, 2020.


                                                _____________________________
                                                Rebeca C. Martinez, Justice